

Exhibit 10.6


March 14, 2008


Mr. Michael R. Elia
8417 Arbory Hill Court
Dublin, OH 43017


Dear Mike:


I am pleased to offer you the position of Executive Vice President and Chief
Financial Officer for Gerber Scientific, Inc.  Marc Giles is very optimistic
about the significant contribution you can make to our company’s future.


Following are the principal terms of our offer:


1.   DATE OF EMPLOYMENT:
Your employment with Gerber will commence on, or at your option before, April
15, 2008.  Human Resources will provide an orientation at 8:30 A.M.


2.   COMPENSATION:
You will be a full-time salaried exempt employee, and your base salary for this
position is $13,461.54 payable on a bi-weekly basis ($350,000 annualized).


3.   ANNUAL INCENTIVE
You will be eligible to participate in the Gerber Scientific, Inc. Incentive
Bonus Plan. Your bonus target will be 60% of base salary, if we achieve 100% of
target.  The range of bonus will be between zero and a maximum of 120% of base
salary depending on attainment of our objectives. You will be eligible for the
fiscal year 2009 bonus program depending on company performance and calculated
on the same basis as other corporate managers. For fiscal year 2009 your bonus
is guaranteed to be a minimum of $50,000. Our fiscal year ends April 30 and
bonus payments are scheduled for July.


4.   STOCK:
You will be eligible to participate in the Gerber Scientific, Inc. Employee
Stock Plan. The Plan is administered by the Management Development and
Compensation Committee (MDCC) of the Board of Directors of Gerber Scientific,
Inc. (Board).  Subject to approval of the MDCC, you will be awarded options to
purchase 100,000 shares of Gerber Common Stock. The option price will be the
closing price of Gerber stock on the effective date of the grant and the options
will vest on their second anniversary. In addition, you will be granted 20,000
shares of restricted stock which will also vest on their second anniversary.


Future grants of stock options and restricted shares are at the discretion of
the committee. Grants have been made on an annual basis late in the calendar
year. The plan is for future grants to be a mix of restricted shares and stock
options. Grants are based on position, individual performance and

 
 

--------------------------------------------------------------------------------

 

company results.


5.   BENEFITS:
You are eligible to participate in Gerber’s comprehensive benefit program
offered to salaried employees as described in the enclosed "Summary of
Benefits."  If you have any questions, please feel free to contact Debbie
Mathiau, Benefits Analyst, at 860.871.3885.


Your beginning vacation accrual rate is set at three weeks per year instead of
the two weeks defined in our vacation policy.


Upon election by the Board as an Officer of the Corporation, you will be covered
by the Executive Severance Policy which includes one-year severance for an
Executive Vice President.  You will be offered a Change in Control Agreement,
subject to Board approval, which includes two and one-half years for an
Executive Vice President. Please see the enclosed documents for details.


6.    SIGNING BONUS
You will be paid a total signing bonus of $100,000, less applicable withholding.
$50,000 paid within 15 days of your start date and $50,000 upon relocation,
which is defined as the purchase of a home.


7.    RELOCATION
Your relocation package includes the following:
·  
Customary fees paid at closing on the sale of your current residence

·  
Realtor fees up to 6% on the sale of your current residence

·  
Moving expenses including packing, but not unpacking

·  
Temporary housing through August 2009

·  
Customary fees paid at closing on your new residence, but not points

·  
Two house hunting trips for you and/or your family

·  
Travel back and forth to Ohio through August 2009 as agreed with the CEO



8.   DRUG TEST:
Gerber has a mandatory drug-testing program for all new employees.  Employment
is contingent upon a negative test result.  Results must be in before employment
starts.


9.    PROOF OF ELIGIBILITY TO WORK IN U.S.
The Immigration Reform and Control Act require that evidence of authorization to
legally work in the U.S. as well as positive identification be provided to the
employer at the start of employment. Therefore, it will be necessary for you to
submit to the Human Resources Department documents that satisfy this requirement
as described on the enclosed form.


10.   CONFIDENTIALITY AGREEMENT
All employees are required as a condition of employment to read and sign
Gerber's Confidentiality and Inventions Agreement. Gerber extends this job offer
to you on the basis of your business and/or technical skills, which, you have
demonstrated to us. We expect you to honor any and all obligations regarding
proprietary and confidential information, which you may have obtained from any
former

 
 

--------------------------------------------------------------------------------

 

employers just as we expect that you will refrain from disclosing to third
parties any confidential and proprietary information you may learn while
employed at Gerber. It is the individual responsibility of all Gerber employees
to fully comply with and honor all of their obligations regarding information of
a confidential or proprietary nature.


In consideration of your employment with Gerber, you agree to conform to the
rules and regulations of the company and understand that your employment and
compensation can be terminated, with or without notice, at any time at the
option of either Gerber or yourself.


Mike, I believe this position will offer you a tremendous career opportunity and
everyone looks forward to working with you.


Please acknowledge acceptance of our offer of employment by signing one copy of
this letter and returning it to me.


Sincerely,


/s/ Jay Wickliff
Jay
Wickliff                                                               /s/  Michael
R. Elia              3/15/08             
VP, Global Human Resources                                 Michael R.
Elia                     Date


Enclosures


 